Citation Nr: 1329461	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  97-11 613	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left lower extremity 
disability (other than a healed fracture of the left great 
toe), to include a knee disability and ankle disability, to 
include as due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to February 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina.  

The Board remanded this matter for further development in 
July 2004.  

In February 2006, the Board denied the claim for service 
connection for a left lower extremity disability.  The 
Veteran appealed the Board's denial to the United States 
Court of Appeal for Veterans Claims (Court).  

In a December 2007 memorandum decision, the Court vacated 
the Board's February 2006 decision and remanded the case for 
readjudication in compliance with directives specified in 
the Court's decision.  

In June 2004, October 2010, April 2012, and January 2013, 
the Board remanded this matter in order to obtain an 
examination and opinion in compliance with the Court's 
decision. 

At the time of his death the Veteran's service connected 
disabilities had been rated 100 percent disabling since 
September 7, 1999.



FINDING OF FACT

On August 13, 2013, the Board was notified by the Veteran's 
representative that the Veteran died in April 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2013); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A copy of the Veteran's death certificate was forwarded to 
the Board by his representative in August 2013.  As a matter 
of law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the Veteran for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are 
issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the VA 
regional office (RO) from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


